 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Ministry Partners Securities, LLC (the “Company”) and Joseph Turner (the
“Executive”) effective as of May 22, 2015 (the “Effective Date”).

RECITALS

WHEREAS, the Executive has been serving as the Chief Executive Officer and
President of the Company since February, 2014;

 

WHEREAS, in order to secure the continued employment of Executive with the
Company provide Executive with an incentive to continue his employment and the
Executive is willing to provide such services subject to the terms and
conditions of this Agreement;

 

WHEREAS, all capitalized terms used in this Agreement are defined in Section 26
below.

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound hereby, agree as follows:

 

OPERATIVE PROVISIONS

Section 1. Term of Agreement.  The term of this Agreement shall continue in
force, beginning on the Effective Date and ending on the first anniversary of
the date this Agreement is entered into (the “Initial Term”).   On each
subsequent annual anniversary date thereafter, this Agreement will renew
automatically for additional one-year terms (each an “Additional Term”), unless
either party provides the other party with written notice of non-renewal at
least three months prior to the expiration of the Additional Term pursuant to
which the Company and the Executive shall mutually agree to its termination. 
Subject to the terms and conditions of this Agreement, the term shall terminate
upon Executive’s termination of employment for any reason.

Section 2.  Duties and Responsibilities.  The Company hereby agrees to
Executive’s employment as President and Chief Executive Officer of the Company
and Executive agrees to such continued employment upon the terms and subject to
the conditions set forth herein.    During the Initial Term and each Additional
Term (collectively, the “Term”), the Executive shall perform and possess the
functions, duties, powers and responsibilities of the type customarily possessed
and performed by persons serving as President and Chief Executive Officer of
businesses of similar size and nature and the Executive shall also have such
other functions, duties, powers and responsibilities as the Board may from time
to time assign to the Executive, so long as such functions, duties, powers and
responsibilities are consistent with the functions, duties, powers and
responsibilities of a Chief Executive Officer of an entity of similar size and
nature. 





--------------------------------------------------------------------------------

 

Executive agrees, subject to his election or appointment and without additional
compensation, to serve during the Term in such additional offices of comparable
stature, duty, power and responsibility in the Company’s subsidiaries as
requested by the Board.  Executive shall report solely and directly to the
Board.    During the Term, Executive shall devote all of his business time and
attention to the performance of his duties hereunder (vacations and absences due
to illness excluded) faithfully and to the best of his abilities and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with the rendition of such services, without the
prior written consent of the Board.    Executive agrees to comply with (i) all
laws, rules and regulations, and all requirements of all regulatory,
self-regulatory, and administrative bodies, in each case applicable to the
Company’s business; (ii) the Company’s promulgated rules, procedures, policies,
and requirements; and (iii) lawful directions furnished to Executive by the
Board.

 

Section 3. Compensation; Bonus Awards.  During the Initial Term of the
Agreement, the Executive shall receive a base salary at an annual rate of
$205,000 when residing in Southern California, subject to annual review and
adjustment by the Company’s Board of Managers.  Once increased, the Executive’s
base salary shall not be decreased, unless such reduction is the result of
actions taken by the Board of Managers affecting all senior executive officers
proportionately. For any Additional Term, the Company and Executive agree to
cooperate in determining the annual base salary for such Additional Term. Any
and all increases shall be deemed to constitute amendments to this Agreement to
reflect increased amounts effective as of the date established for such
increases by the Company’s Board of Managers.  The Company shall pay Executive’s
annual base salary at such intervals as the Company pays its executive officers
on a regular basis.  During the Term, the Executive’s annual base salary shall
be reviewed on an annual basis.  In addition to receiving an annual base salary,
the Executive shall be eligible to receive additional bonus awards, retirement,
supplemental retirement plan or deferred compensation awards under any
applicable Company bonus, performance or incentive compensation arrangements or
plans adopted by the Board for the Executive or the Company’s senior executive
officers.  Each cash bonus award granted to Executive shall be paid no later
than two and a half months after the end of the calendar year for which the
bonus is awarded, unless the Executive elects to defer the receipt of such
annual bonus pursuant to an arrangement that meets the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

For 2015, the Company has agreed to grant to Executive a bonus award in an
amount not to exceed 10% of the Executive’s base salary for 2015; subject,
however, to the Company meeting its budgeted net income target for the year
ending December 31, 2015, as determined by the Company’s Board of Directors in
its sole discretion. In addition, the Company may also grant to Executive an
additional bonus award equal to 5% of the Executive’s base salary for 2015 if
the Executive completes certain milestones established by the Company’s Board of
Managers, including, but not limited to, implementing a policy of undertaking a
due diligence review of any debt securities products offered by the Company’s
controlling member, Ministry Partners Investment Company, LLC (“MPIC”), that
will be undertaken prior to the Company entering into a selling agreement to
sell one or more of such securities products offered by MPIC and a  Board
Governance Policy.

 



2

 

--------------------------------------------------------------------------------

 

Section 4. Expense Reimbursement; Relocation Expenses.  The Company shall
reimburse Executive for ordinary, necessary and reasonable business expenses
reasonably incurred by him in the performance of his duties hereunder; provided,
that such expenses are incurred and accounted for in accordance with the
Company’s policies and procedures. Executive shall also be entitled to be
reimbursed for his moving and/or short-term storage related expenses incurred to
move his residence to Brea, California and its surrounding communities;
provided, however, that such expenses do not exceed the sum of $12,500.  

Section 5. Benefit Plans; Equity Awards and Fringe Benefits.  To the extent
permitted by the Company’s plan documents, Executive shall be eligible to
participate in or receive benefits under any retirement plan, medical and dental
benefits plans, life insurance, short-term and long-term disability plan, 401k
plan, fringe benefits or other benefit plan or arrangement as may exist from
time to time that are generally made available by the Company to, or for the
benefit of, its senior executive officers.  Based upon a performance plan to be
adopted by the Board of Managers, and as further compensation for Executive
entering into this Agreement and as an inducement to having Executive accept his
appointment as Chief Executive Officer and President, the Company hereby agrees
to develop a long-term incentive award for Executive within sixty (60) days
after the execution of this Agreement that will provide Executive with an
incentive to increase the value of the Company’s equity units and enable the
Company to implement its strategic objectives. Executive and the Company further
agree that the amount of such award, vesting provisions,  payment triggers and
form of such award shall be subject to the terms and conditions of such award
and award agreement to be prepared by the Company and approved by its Board of
Managers, in its sole discretion.

Section 6. Vacation.  Executive shall be entitled to twenty-three  (23)  days’
paid time off during each calendar year hereunder; provided however, that
Executive takes at least five  (5)  business days of vacation consecutively.  In
the event that paid time off is not used by the end of the benefit year,
Executive may carry unused time forward to the next benefit year up to a maximum
of eighty (80) hours in accordance with the terms of the Company’s Employee
Handbook.  Executive shall be entitled to receive payment of any unused, accrued
paid time off in accordance with the terms of the Company’s Employee Handbook,
as it may be amended from time to time for the Company’s senior executive
officers.  Executive shall begin accruing paid time off retroactive to the date
his engagement as the Company’s Interim Chief Executive Office commenced.

Section 7. At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be an “at-will” arrangement, as
defined under applicable law and either party may terminate this Agreement for
any reason; provided, however, that Executive shall be entitled to certain
severance and benefit payments as provided for in this Agreement.

Section 8. Termination Unrelated to a Change in Control.    In the event of: (i)
an involuntary termination of Executive’s employment by the Company for any
reason other than Cause, death or Disability, or (ii) Executive’s resignation
for Good Reason, and if there has been no involuntary termination of Executive’s
employment arising in connection with a Change in Control, the Company shall
provide Executive with the severance payments and other benefits 



3

 

--------------------------------------------------------------------------------

 

described in Section 14 below, provided that Executive executes and does not
revoke the Release (as defined in Section 12).

Section 9. Termination Related to a Change in Control.    In the event
Executive’s employment is terminated on account of (i) an involuntary
termination by the Company for any reason other than Cause, death or Disability,
or (ii) the Executive voluntarily terminates employment with the Company on
account of a resignation for Good Reason, in either case that occurs   at the
same time as, or within the twelve (12) month period following, the consummation
of a Change in Control or within the sixty (60) day period prior to the date of
a Change in Control where the Change in Control was under consideration at the
time of Executive’s termination of employment (the “Change of Control Period”),
then Executive shall be entitled to receive the severance benefits and payments
described in Section 14 below.

Section 10. Termination of Employment on Account of Disability, Death, Cause or
Voluntarily Without Good Reason.

(a) Termination on Account of Disability.   If the Company determines in good
faith that the Executive has incurred a Disability during the Term, it may give
Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 60th day after receipt of such notice by the
Executive, provided that, within thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.  Notwithstanding anything in this Agreement to the contrary, if
Executive’s employment terminates by reason of Executive’s Disability during the
Term of the Agreement, the Company shall deliver payment to Executive of any
unpaid Accrued Obligations and provide for the delivery of benefits incurred
under any Company plans, arrangements and benefits made available to other
senior executive officers that have been accrued prior to Executive’s
employment termination date.  The Company’s payment of Accrued Obligations shall
be delivered to the Executive in a lump sum cash payment within thirty (30) days
of the Executive’s termination of employment.    No severance payments described
in Section 14 of this Agreement shall be paid to Executive by reason of
Executive incurring a Disability during the Term.  

(b) Termination on Account of Death.  The Executive’s employment shall terminate
automatically if the Executive dies during the Term of the Agreement. 
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of death, Executive shall be entitled to
receive any death benefits under a program maintained by the Company that covers
Executive and any unpaid Accrued Obligations, but no severance payments provided
for in this Agreement shall be paid to Executive.    Any unpaid Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum cash payment within thirty (30) days of the
Executive’s termination of employment.

(c) Termination on Account of Cause.  The Company may terminate the Executive’s
employment during the Term with or without Cause.    If Executive’s employment
is terminated for Cause during the employment Term, the Company shall
deliver payment of any Accrued Obligations owed to Executive in a lump sum cash
payment within thirty (30) days of the Executive’s termination of employment. 
Notwithstanding anything in this Agreement to the



4

 

--------------------------------------------------------------------------------

 

contrary, if Executive’s employment terminates by the Company on account of
Cause, no severance payments described in Section 14 below shall be paid to
Executive.

(d) Termination on Account of Voluntary Resignation Without Good Reason.  If the
Executive voluntarily terminates his employment with the Company without Good
Reason, the Company shall deliver payment to the Executive of any Accrued
Obligations earned as of the date of termination in a lump sum cash payment
within thirty (30) days of Executive’s termination of employment. 
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of a resignation by Executive for no reason or
any reason other than on account of Good Reason, no severance payments otherwise
described in Section 14 below shall be paid to Executive.

Section 11. Termination by Executive with Good Reason. In the event that
Executive terminates his employment for Good Reason, the Company shall provide
Executive with the payments and benefits described in Section 14 below.  In
order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company, describing the existence of one or more of the
conditions described in Section 26(f)(i)-(v) below within thirty (30) days
following the initial existence of such condition or conditions, specifying in
reasonable detail the conditions constituting Good Reason, and the Company shall
have thirty (30) days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, Executive’s “separation from service” (within the meaning of
Section 409A of the Code) must occur, if at all, within two years following such
Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason. If the Executive becomes Disabled or
dies following the occurrence of an event which authorizes the Executive to
terminate his employment for Good Reason, the Executive’s death or occurrence of
a Disability shall not affect the Executive’s ability to terminate his
employment for Good Reason.

Section 12. Release.    Notwithstanding anything in this Agreement to the
contrary, no payments or other benefits under this Agreement shall be made
unless Executive executes, and does not revoke, the Company’s standard written
release, substantially in the form as attached hereto as Exhibit “A” (the
“Release”), of any and all claims against the Company and all related parties
with respect to all matters arising out of Executive’s employment by the Company
(other than entitlements under the terms of this Agreement or under any other
plans or programs of the Company in which Executive participated and under which
Executive has accrued or become entitled to a benefit) or a termination thereof,
with such release being effective not later than sixty (60) days following
Executive’s termination of employment.

Section 13. Notice; Date of Termination.  For purposes of this Agreement, the
date of Executive’s termination of employment means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (iii) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or



5

 

--------------------------------------------------------------------------------

 

Disability, the date of death of the Executive or sixty (60) days after the
Company notifies Executive of the occurrence of a Disability, as the case may
be.    Delivery of a termination notice by the Company for Cause, Disability or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 27(g) below.   For
purposes of this Agreement, “Notice of Termination” means a written notice that
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the employment
termination date is other than the date of receipt of such notice, specifies the
date of termination (which date shall be not more than sixty (60) days after the
giving of such notice) (subject to the Company’s right to cure in the case of a
resignation for Good Reason). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, or preclude the Executive or the Company, from asserting such fact
or circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.

Section 14. Severance Benefits; Other Benefits 

(a) Severance.    In the event that: (i) the Executive’s employment is
terminated involuntarily for any reason other than Cause, death or Disability or
Executive terminates his employment for Good Reason as described in Section 24
(f) herein; (ii) the Executive’s employment is terminated in connection with a
Change of Control under the terms and conditions described in Section 9 herein;
or (iii) the Executive’s employment is terminated for Good Reason under the
terms and conditions described in Section 11 herein ( in each instance described
in (i)-(iii) above,  a “Qualifying Termination”), then, in each case subject to
Section 12, Executive shall be entitled to receive an amount equal to (i) not
less than a minimum of twelve months of Executive’s base salary at the rate then
in effect immediately prior to Executive’s termination of employment payable in
a cash lump sum, less applicable withholdings, plus (ii) a pro-rated portion of
the Executive’s targeted bonus then in effect for such period through the date
of Executive’s termination of employment, as soon as administratively
practicable following the date the Release of Claims is not subject to
revocation and, in any event, within sixty (60) days following the date of the
Qualifying Termination event.  In the event that the period in which a Release
of Claims is subject to revocation begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year.  For each year of service completed by the Executive after
he completes five years of service with the Company after the Effective Date of
this Agreement, Executive shall be entitled to an additional one month of
severance benefits; provided, however, no more than twenty-four months of
severance benefits shall be paid under the terms of this Agreement upon the
occurrence of a Qualifying Termination event.

(b) Supplemental Employee Retirement Plan.  If, upon Executive’s termination of
employment, Executive is not fully vested in his benefits under Executive’s SERP
which would thereby preclude the Executive from being eligible to receive
benefits under the SERP and a Qualifying Termination event has occurred,
Executive shall be deemed to be fully vested for purposes of eligibility to
receive a benefit under the SERP; provided, however, there will be no additional
service credit included in the actual calculation of such SERP benefit.



6

 

--------------------------------------------------------------------------------

 

(c) Accrued Obligations.    In the event of Executive’s termination of
employment, Executive shall be further entitled to receive a payment of the sum
of (i) the Executive’s annual base salary accrued through the date of
termination to the extent not theretofore paid, (ii) the amount of any bonus,
incentive compensation, deferred compensation and other cash compensation,
vested and accrued by the Executive as of the date of termination to the extent
not theretofore paid, and (iii) any vacation pay, non-accountable expense
allowances, expense reimbursements and other cash entitlements accrued by the
Executive as of the date of termination to the extent not theretofore paid and
otherwise required to be paid to Executive under the provisions of applicable
law. 

(d) Continued Healthcare.    In the event that Executive’s employment is
terminated (i) for reasons unrelated to a Change of Control as described in
Section 8 above; (ii) involuntarily by the Company for any reason other than
Cause, death, Disability or Executive terminates his employment with Good Reason
during the Change of Control Period, as more particularly described in Section 9
above; or (iii) terminates his employment for Good Reason, then Executive shall
be entitled to receive the continued health care benefits described below.  If
Executive elects to receive continued healthcare coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay,  or at Executive’s request,
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the twelve (12) month anniversary of the date of Executive’s
termination of employment under the Company’s medical plans and in accordance
with the terms of the applicable plan documents. After the Company ceases to pay
premiums pursuant to the preceding sentence, Executive may, if eligible, elect
to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA.    

Notwithstanding the foregoing, if Executive obtains full-time employment during
this twelve (12) month period that entitles him and his spouse and eligible
dependents to comprehensive medical coverage, Executive must notify the Company
and no further reimbursements will be paid by the Company to the Executive
pursuant to this subsection.  If the Company determines in its sole discretion
that it cannot provide the foregoing COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable lump-sum payment in an amount equal to the monthly (or then
remaining) COBRA premium that Executive would be required to pay to continue his
group health coverage in effect on the date which the Executive terminates his
employment (which amount shall be based on the premium for the first month of
COBRA coverage).

Section 15. Non-exclusivity of Rights.  Nothing in the Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any subsidiary for which
the Executive may qualify.  Any amounts that constitute a vested benefit or that
Executive is otherwise entitled to receive under any plan, program, policy or
other contract at or subsequent to Executive’s employment termination date shall
be payable in accordance with such plan, program, policy or agreement, except as
may be specifically limited by this Agreement.    

Section 16. Restrictive Covenants; Confidential Information; Non-Solicitation;
Non-Competition.  The Executive acknowledges that during his employment with the
Company he



7

 

--------------------------------------------------------------------------------

 

will, throughout the Term, have access to the confidential affairs of the
Company, including, without limitation, all information, in any medium, that
relates to the business, markets, investor lists, intellectual property,
personnel, operational methods, strategic plans and other business affairs and
methods and other information not readily available to the public (collectively,
“Confidential Information”).  The Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character.  In recognition of the foregoing, the
Executive covenants and agrees as follows:

(a) Confidential Information. The Executive shall protect the Company’s
Confidential Information and shall keep secret all such Confidential
Information, including without limitation, the terms and provisions of this
Agreement, and shall not intentionally disclose such Confidential Information to
anyone outside of the Company except as required in the performance of his
duties under this Agreement, either during or after the Term, except with the
Company’s written consent, provided that (A) the Executive shall have no such
obligation to the extent such Confidential Information is or becomes publicly
known other than as a result of the Executive’s breach of his obligations
hereunder; (B) the Executive may, after giving prompt written notice to the
Company and after advising the Board prior to such disclosure, disclose such
Confidential Information to the extent required by applicable laws or
governmental regulations or judicial or regulatory proceedings; and (C) the
Executive may disclose the terms and provisions of this Agreement to his spouse
and legal, tax and financial advisors.

(b) Trade Secrets.  Executive further represents that during his employment with
the Company, he has been granted access to and became acquainted with various
trade secrets, consisting of plans, strategies, investor lists, proprietary
information, contracts, reports and records which are owned by Company and are
regularly used in the operation of its business and which may give Company an
opportunity to obtain an advantage over competitors who do not know or use such
trade secrets. Executive agrees and acknowledges that Executive was granted
access to these valuable trade secrets only by virtue of the confidential
relationship created by Executive’s employment. Executive shall not disclose any
of the aforesaid trade secrets, directly or indirectly, to third parties or use
them in any way for personal benefit after separation from Company. All records,
files, documents, investor and customer lists and similar items relating to the
business of Company, including without limitation all records relating to
customers, borrowers and investors whether prepared by Executive or otherwise
coming into Executive’s possession, shall remain the exclusive property of
Company.  

(c) Non-Solicitation.   During the period commencing on the date hereof and
ending on the date which is one (1) year following the date that the Executive’s
employment with the Company terminates for Cause (the “Restriction Period”), the
Executive shall not, directly or indirectly, for any reason, solicit (or assist
or encourage the solicitation of) any employee of the Company to work for the
Executive or for any entity of which the Executive is an affiliate or induce any
employee to engage in any activity that Executive is prohibited from engaging in
under this Section 16.  For the purposes of this Section 16(c), the term
“solicit any employee” shall mean the Executive contacting or providing
information to others who may be reasonably expected to contact any employee of
the Company regarding such employee’s interest in seeking employment with the
Executive or any affiliated entity, but shall not include general advertising
for personnel or responding to an unsolicited request for a personal
recommendation for or evaluation of an employee of the Company.



8

 

--------------------------------------------------------------------------------

 

(i) During the Restriction Period, the Executive shall not, directly or
indirectly, employ, and shall not cause any entity of which the Executive
controls to employ, any person who was a full-time employee of the Company at
the date of such termination or within six (6) months prior thereto without the
prior written consent of the Board.

(i) During the Restriction Period, the Executive shall not, directly or
indirectly, for any reason, solicit or otherwise attempt to establish, or
establish, any business relationship of a nature that is competitive with, or
interfere with, the business or relationship of the Company or any of its
affiliates with any person which is or was a investor or client of the Company
or any of its affiliates at any time during which Executive was employed by the
Company (in the case of any such activity during such time) or during the
twelve-month period preceding the date of termination (in the case of any such
activity after the date of termination), other than any such solicitation, or
establishment of a relationship, on behalf of the Company or any of its
affiliates during Executive’s employment with the Company.

(d) Survival of Provisions.  The provisions contained in this Section 16 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction that any restriction in this Section 16 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties hereto that such
restriction be modified or amended by the court to render it enforceable to the
maximum extent permitted by the law of that state.

Section 17. Nondisparagement.  During the Term and at any time thereafter, (i)
Executive shall not, directly or indirectly, engage in any conduct or make any
statement, whether in commercial or noncommercial speech, disparaging or
criticizing in any way the Company or its affiliates, officers, directors,
employees or agents or any services offered by any of them, nor shall he engage
in any other conduct or make any other statement that could be reasonably
expected to impair the goodwill of any of them, and (ii) the Company shall not,
directly or indirectly, engage in any conduct or make any statement, whether in
commercial or noncommercial speech, disparaging or criticizing in any way the
Executive or his agents, nor shall it engage in any other conduct or make any
other statement that could be reasonably expected to impair the reputation of
any of them.  Notwithstanding any provision of this Section 17 to the contrary,
both Executive and the Company (including its equity members, the Board and its
executive officers) may confer in confidence with their legal representatives
and make truthful statements as required by law.

Section 18. Enforcement of Covenants.

(a) Right to Injunction.  The Parties agree that the restrictions outlined in
Sections 16 and 17 of this Agreement are reasonable and necessary protections of
the immediate interests of the Company and that the Company would not have
entered into this Agreement without receiving additional consideration offered
by the Executive in binding himself to these restrictions.  In addition to such
other rights and remedies as the Company may have at equity or in law with
respect to any breach of this Agreement, if the Executive commits a breach of
any of the provisions of Sections  16 and 17, the Company shall have the right
and remedy to have such provisions specifically enforced by any court having
equity jurisdiction (without the requirement



9

 

--------------------------------------------------------------------------------

 

to post bond unless required by applicable law), it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company.  If a bond is required to be posted in order for the Company to secure
an injunction or other equitable remedy, the parties agree that said bond need
not be more than a nominal sum.  In the event that, notwithstanding the
foregoing, a restriction or any portion thereof, contained in Sections  16 and
17 is deemed to be unreasonable by a court of competent jurisdiction, the
Executive and the Company agree that such restriction, or portion thereof, shall
be modified in order to make it reasonable and shall be enforceable accordingly.

(b) Severability of Covenants.  The covenants contained in Sections 16 and
17 above constitute a series of separate covenants.  If, in any judicial or
administrative proceeding, a court or administrative body shall hold that any of
the covenants set forth in Sections 16 and 17 above exceed the time, geographic,
or occupational limitation permitted by applicable law, Executive and the
Company agree that such provisions shall be reformed to the maximum time,
geographic, or occupational limitations permitted by such laws.  Executive and
the Company further agree that the covenants in Sections 16 and 17 above shall
each be construed as separate and independent of any other provisions of this
Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of the
covenants of Sections 16 and 17 above.

Section 19. Assistance with Claims.  The Executive agrees that, during the Term
and for a reasonable period after the Executive’s termination, the Executive
will assist the Company and its subsidiaries in defense of any claims that may
be made against the Company, its subsidiaries and its current and former
officers and managers and will assist the Company and its subsidiaries in the
prosecution of any claims that may be made by the Company or its subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and its subsidiaries.  The Executive agrees to promptly inform
the Company upon becoming aware of any lawsuits involving such claims that may
be filed against the Company or any subsidiary.  For periods after the
Executive’s employment with the Company terminates, the Company agrees to
provide reasonable compensation to the Executive for such assistance.  The
Executive also agrees to promptly inform the Company upon being asked to assist
in any investigation of the Company or its subsidiaries (or their actions) that
may relate to services performed by the Executive for the Company or its
subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or its subsidiaries with respect to such investigation.

Section 20. Return of Company Property.  In the event that Executive’s
employment with the Company is terminated for any reason, Executive (or his
estate or legal representative, as the case may be) shall be obligated to
immediately return all property of the Company or any of its affiliates in his
(or their) possession, if any, as of the date of termination of employment,
including, but not limited to, (i) cell phones, personal computers or other
electronic devices provided by the Company; (ii) all memoranda, notes, records,
files or other documentation, whether made or compiled by Executive alone or in
conjunction with others (regardless of whether such persons are employed by the
Company); (iii) all proprietary or other information of the Company and its
affiliates (originals and all copies) which is in Executive’s control or
possession (or that of his estate or legal representative, as the case may be);
and (iv) any and all



10

 

--------------------------------------------------------------------------------

 

other property of the Company and its affiliates which is in Executive’s control
or possession (or that of his estate or legal representative, as the case may
be), whether directly or indirectly.

Section 21. Representations.

(a) The Executive represents and warrants to the Company that this Agreement is
legal, valid and binding upon the Executive and the execution of this Agreement
and the performance of the Executive’s obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which the Executive is a party.

(b) The Company represents and warrants to the Executive that this Agreement is
legal, valid and binding upon the Company, the Company has the requisite
authority to execute and deliver this Agreement and the Company is not a party
to any agreement or understanding which would prevent the fulfillment by the
Company of the terms of this Agreement.

Section 22. Withholding of Taxes.  The Company may withhold from any
compensation and benefits payable under this Agreement all applicable federal,
state, local, or other taxes.  Notwithstanding such withholding, Executive shall
be responsible for the proper and timely payment of all taxes and other payments
due from him to any taxing authority.

Section 23. Limitation on Payments.    Notwithstanding anything in this
Agreement to the contrary, if any payment Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations if requested by the Company including any assumptions to
be used in making such calculations.  The Company shall bear all expenses
reasonably incurred with respect to the determinations by such accounting firm
required to be made hereunder. The accounting firm shall provide its
calculations to the Company and Executive within thirty  (30) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. If a reduction in payments is necessary so that amounts
paid comply with the provision of Section 4999 of the Code, payments shall be
reduced by reducing or eliminating any portion of payments made in cash and then
by reducing the portion of any payment that is not payable in cash.



11

 

--------------------------------------------------------------------------------

 

Section 24. Code Section 409A. This Agreement and the severance pay and other
benefits provided hereunder are intended to qualify for an exemption from
Section 409A of the Code, provided, however, that if this Agreement and the
severance pay and other benefits provided hereunder are not so exempt, they are
intended to comply with Section 409A of the Code to the extent applicable
thereto. Notwithstanding any provision of this Agreement to the contrary, this
Agreement shall be interpreted and construed consistent with this intent,
provided that the Company shall not be required to assume any increased economic
burden in connection therewith. Although the Company intends to administer this
Agreement so that it will comply with the requirements of Section 409A of the
Code, the Company does not represent or warrant that this Agreement will comply
with Section 409A of the Code or any other provision of federal, state or local
law. Neither the Company, the Board, its subsidiaries, nor their respective
managers, officers, employees or advisers shall be liable to Executive (or any
other individual claiming a benefit through Executive) for any tax, interest, or
penalties Executive may owe as a result of compensation paid under this
Agreement, and the Company and its subsidiaries shall have no obligation to
indemnify or otherwise protect Executive from the obligation to pay any taxes
pursuant to Section 409A of the Code.  

If any payment or reimbursement, or portion thereof, under this Agreement would
be deemed to be a deferral of compensation not exempt from the provisions of
Section 409A of the Code and would be considered a payment upon a separation
from service for purposes of Code Section 409A, and Executive is determined to
be a "specified employee" under Section 409A of the Code, then any such payment
or reimbursement, or portion thereof, shall be delayed until the date that is
the earlier to occur of (i) Executive's death or (ii) the date that is six
months and one day following the date of termination of Executive's Employment
(the "Delay Period"). Upon the expiration of the Delay Period, the payments
delayed pursuant to this Section 24 shall be paid to Executive in a lump sum,
and any remaining payments due under this Section 24 shall be payable in
accordance with their original payment schedule.    For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment.

Section 25. Dispute Resolution.    To ensure the timely and economical
resolution of disputes that arise in connection with this Agreement, Executive
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance or
interpretation of this Agreement, Executive’s employment, or the termination of
Executive’s employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in
Orange County, California, conducted by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) under the applicable JAMS employment rules. By agreeing
to this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law. The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that



12

 

--------------------------------------------------------------------------------

 

would be required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, the Company shall be
entitled to resolve any issue or dispute over intellectual property rights, the
Company’s trade secrets, Confidential Information, and enforce the restrictive
covenants set forth in this Agreement by Court action instead of arbitration.

THE PARTIES HAVE READ AND UNDERSTAND THIS SECTION, WHICH DISCUSSES
ARBITRATION.  THE PARTIES UNDERSTAND THAT BY SIGNING THIS AGREEMENT, EACH PARTY
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF SUCH PARTY’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

Section 26. Certain Definitions.

(a) Accrued Obligations” means,  as of the date of Executive’s termination of
employment, the sum of (i) Executive’s annual base salary accrued through the
date of termination to the extent not previously paid; (ii) the amount of any
bonus, incentive award, deferred compensation and other cash compensation
vested, awarded and accrued as of the date of termination to the extent not
previously paid;  and (iii) any vacation pay, non-accountable expense
allowances, expense reimbursements and other cash entitlements accrued by the
Executive as of the date of termination to the extent not previously paid.

(b) “Cause” means the occurrence of any of the following events:

(i) The failure of the Executive to perform his/her material duties which
failure continues for ten (10) days after the Company had given written notice
to the Executive specifying in reasonable detail the manner in which the
Executive has failed to perform such duties;

(ii) Commission by the Executive of an act or omission constituting (a) a
felony, (b) embezzlement, theft or material dishonesty with respect to the
Company,  (c) fraud; or (d) the conviction of, or entering into a plea of guilty
or plea of no contest by the Executive with respect to a felony, or the
equivalent thereof, with respect to which imprisonment is possible;

(iii) Commission by the Executive of an act of fraud or intentional criminal
conduct that materially harms the Company, its customers, investors or its
affiliated entities or  involves moral turpitude; or

(iv) Any breach, non-performance or non-observance of any restrictive covenant
or any other written agreement with the Company prohibiting any or all of (a)
the



13

 

--------------------------------------------------------------------------------

 

disclosure of confidential Company trade secrets and other information, (b)
competitive activities involving the solicitation of Company customers or
employees;

provided,  however, that if a breach by Executive of clauses (i), (ii), (iii),
or (iv) above is curable, the Company shall give fifteen (15) days’ written
notice to Executive of any such breach (the “Notice Period”) with an explanation
of the conduct constituting the breach, and in the event Executive fails to cure
said breach within the Notice Period, the Company may terminate Executive’s
employment with Cause; and further provided, that no event which shall have
occurred prior to the date of this Agreement shall be considered a qualifying
event for purposes of justifying a termination for Cause.  The Company and the
Board expressly acknowledge that they have been given adequate opportunity to
investigate the Executive’s performance prior to the effective date of this
Agreement and have found no cause for termination of the Executive’s services.

(c) Change of Control.  A “Change of Control” shall mean, except as otherwise
provided below, the occurrence of any of the following:

(i) Any person (as such term is used in the Rule 13d-5 under the Securities
Exchange Act of 1934, as amended (“Exchange Act”)) or group (as such term is
defined in Section 13(d) of the Exchange Act) other than (x) a Subsidiary (as
defined below), (y) any employee benefit plan (or any related trust) of the
Company or a Subsidiary, becomes, directly or indirectly, the beneficial owner
of more than 50% of the Class A Common Units of the Company or of any Voting
Securities of the Company representing more than 50% of the combined voting
power of all Voting Securities of the Company, except that no Change of Control
shall be deemed to have occurred solely by reason of any Merger (as defined
below) if, immediately after such Merger, each of the conditions described in
clauses (I), (II) and (III) of Section 26(c)(iii)(a) are satisfied;

(v) Individuals who, as of the Effective Date, constitute the Board (“Incumbent
Managers”) cease for any reason to constitute at least a majority of the Board,
unless a majority of the Incumbent Managers endorse the election of the new
members of the Board and provided further that any individual who becomes a
member of the Board after the Effective Date whose election by the Company’s
members, was approved by a vote or written consent of at least two-thirds of the
members be considered an Incumbent Manager, but excluding for this purpose, any
such individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of the Board;

(vi) Consummation of any of the following:

(a) A merger, reorganization or consolidation (“Merger”) unless immediately
after such merger (I) more than 50% of the then outstanding Class A Common Units
of the corporation resulting from such merger and more than 50% of the combined
voting power of the then outstanding securities of such corporation (“Voting
Securities”) of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities in
substantially the same proportion as their ownership immediately prior to the
Merger; (II) no person (as such term is used in Rule 13d-5 under the Exchange
Act) or group (as such term is used in Section 13(d) of the Exchange Act)



14

 

--------------------------------------------------------------------------------

 

other than (x) a Subsidiary (as defined below), (y) any employee benefit plan
(or related trust) of the Company or a Subsidiary, becomes the beneficial owner
of 50% or more of the combined voting power of all Voting Securities of the
Company and (III) at least a majority of the members of the board of directors
of the corporation resulting from such merger were Incumbent Managers at the
time of execution of the original agreement or action of the Board providing for
such Merger; or

(b) The sale or other disposition of all or substantially all of the assets of
the Company; or

(vii) Approval of a plan of complete liquidation or dissolution of the Company
by the equity owners of the Company or liquidation of the Company caused by a
regulatory forced disposition, sale of assets or dissolution.

Notwithstanding subparagraphs (i), (ii), (iii) and (iv) of this definition, a
“Change of Control” shall not occur with respect to the Executive if the
Executive is, by written agreement executed before such Change of Control, a
participant on such Executive’s own behalf in a transaction in which the persons
or entities (or their affiliates) with whom the Executive has the written
agreement to acquire a controlling voting interest in the Company or
substantially all of the assets of the Company and, pursuant to the written
agreement, the Executive has an equity interest in the resulting entity or a
right to acquire such an equity interest (including, without limitation, any
management leveraged buy-out of the Company).  Notwithstanding the foregoing, a
transaction shall not constitute a “Change in Control” if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who hold
the Company’s Voting Securities immediately before such transaction.  For
purposes of this Agreement, a “Change in Control” must also constitute a “change
in control event”, as defined in Treasury Regulation §1.409A-3(i)(5).  Further,
notwithstanding any contrary provision of this Agreement, the acquisition of a
controlling voting interest in the Company by the Evangelical Christian Credit
Union, a California state chartered credit union (“ECCU”), shall not constitute
a Change in Control event.  In the event that ECCU acquires a controlling voting
interest in the Company and the Executive incurs (i) no material reduction in
his job responsibilities and duties; and (ii) the Company does not reduce
Executive’s base salary in effect immediately prior to such transaction, the
Executive shall not be entitled to voluntarily terminate his employment for Good
Reason.

(d) “Change of Control Period” means at the period of time prior to or after a
Change of Control occurs as more particularly described in Section 9 of this
Agreement.

(e) “Disability”   means (i) the Executive has been incapacitated by bodily
injury, illness or disease so as to be prevented thereby from engaging in the
performance of the Executive’s duties (provided, however, that the Company
acknowledges its obligations to provide reasonable accommodation to the extent
required by applicable law); (ii) such total incapacity shall have continued for
a period of six (6) consecutive months; and (iii) such incapacity will, in the
opinion of a qualified physician, be permanent and continuous during the
remainder of the Executive’s life.



15

 

--------------------------------------------------------------------------------

 

(f) “Good Reason” shall mean a termination by Executive of his employment with
the Company, by written notice to the Company specifying in reasonable detail
the circumstances claimed to provide the basis for such termination, within
thirty (30) days following the occurrence, without Executive’s consent, of any
of the following events and the failure of the Company to correct the
circumstances set forth in Executive’s Notice of Termination within thirty (30)
days of receipt of such notice:

(i) any significant diminution in the Executive’s duties under this Agreement
(except in connection with the termination of the Executive’s employment by the
Company for Cause or as a result of death or Disability) provided, however, that
a mere change in title alone to a position substantially similar to the position
held prior to the transaction shall not constitute a material reduction in job
responsibilities or duties in the event ECCU acquires voting control of the
Company; or

(viii)  a material and detrimental change in title or position within the
Company; or

(ix) a reduction by the Company in Executive’s base salary of more than 10% from
Executive’s base salary and other employee benefits in effect immediately prior
to such reduction; except in connection with a reduction in base salary and
compensation benefits affecting all senior executive officers of the Company; or

(x) a change in location of the Employee’s current office outside a range of 50
miles or more that is mandated by the Company; or

(xi) a   breach by the Company of the Company’s material obligations under this
Agreement.

(g) “Qualifying Termination” means a termination of employment event described
in Section 14(a)(i-iii) of this Agreement.

(h) “Subsidiary” means (i) a corporation of which more than 50% of the combined
voting power of the Voting Securities is owned, directly or indirectly, by the
Company or by one or more other Subsidiaries of the Company or by the Company
and one or more Subsidiaries, or (ii) any partnership, limited liability
company, joint venture, business trust or other entity (other than a
corporation) in which the Company or one or more other Subsidiaries of the
Company or the Company and one or more other Subsidiaries, directly or
indirectly, has at least majority ownership thereof and power to direct the
policies, management and affairs thereof.

Section 27. Miscellaneous.

(a) Severability.  If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement.  The parties hereto
further agree to



16

 

--------------------------------------------------------------------------------

 

replace such invalid, illegal or unenforceable provision of this Agreement with
a valid, legal and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, illegal or
unenforceable provision.

(b) Joint Product.  This Agreement is the joint product of the Company and
Executive and each provision hereof has been subject to mutual consultation,
negotiation and agreement of the Company and Executive and shall not be
construed for or against either party hereto.

(c) Headings.  Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

(d) Rules of Construction.  Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

(e) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute a single Agreement.

(f) Beneficiaries.  Whenever this Agreement provides for any payment to the
Executive at the time Executive is deceased, such payment shall be made to
Executive’s estate, or such payment may be made instead to such beneficiary or
beneficiaries as the Executive may designate in a writing filed with the
Company.  The Executive shall have the right to revoke any such designation and
to designate a new beneficiary or beneficiaries by written notice to the Company
(and to any applicable insurance company) to such effect.

(g) Notices.  All notices required or permitted by this Agreement to be given to
any party shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, or by Federal Express or similar
overnight service, prepaid recorded delivery, addressed as follows and shall be
deemed to have been duly given when so delivered personally or, if mailed or
sent by overnight courier, upon delivery; provided, that, a refusal by a party
to accept delivery shall be deemed to constitute receipt.

To the Company:

Ministry Partners Securities, LLC

915 W. Imperial Hwy.

Suite 120

Brea, CA 92821

Attn:  Corporate Secretary

Facsimile: 

E-mail: 

 

Copy to the Executive:

Joseph Turner

________________________

________________________

________________________



17

 

--------------------------------------------------------------------------------

 

(h) Assignment.  Except as otherwise provided in this Agreement, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns.  Notwithstanding the
foregoing, this Agreement shall not be assignable by Executive, and any attempt
to do so shall be deemed null and void.  Except as specifically provided
otherwise herein or as otherwise required by applicable law, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, transfer or otherwise) to all or substantially all of the
business, assets or property of the Company, to expressly assume and agree to
perform all of the obligations of the Company under this Agreement in the same
manner and to the same extent that the Company is required to perform
hereunder.  As used in this Agreement, the “Company” shall mean the Company as
hereinabove defined and any successor to its business, assets or property as
aforesaid which executes and delivers an agreement provided for in this Section
27 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.  Except as provided by the foregoing provisions
of this Section 27, this Agreement shall not be assignable by the Company
without the prior written consent of the Executive.

(i) Entire Agreement; Amendment.  This Agreement supersedes any and all prior or
contemporaneous oral or written agreements, representations, or warranties
between Executive and the Company relating to the terms of Executive’s
employment during the Term.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the Parties hereto, or
in the case of a waiver, by the party waiving compliance.  The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same.  No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other terms or covenant contained in
this Agreement.

(j) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of California without regard to the
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of California.





18

 

--------------------------------------------------------------------------------

 



 

 

 

 

 





 

 

 

 

MINISTRY PARTNERS SECURITIES, LLC

 

By: /s/ Jerrod L. Foresman

Name:Jerrod L. Foresman

Title:Chairman         

 

 

 

EXECUTIVE

 

/s/ Joseph Turner

Name: Joseph Turner

Title: President & Chief Executive Officer

 

 



19

 

--------------------------------------------------------------------------------